UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22664 Patterson-UTI Energy, Inc. (Exact name of registrant as specified in its charter) DELAWARE 75-2504748 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) , SUITE 500 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) (281)765-7100 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesR No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesRNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler R Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes£NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 147,198,469 shares of common stock, $0.01par value, as of July 22, 2015 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES TABLE OF CONTENTS PARTI— FINANCIAL INFORMATION Page ITEM1. Financial Statements Unaudited condensed consolidated balance sheets 3 Unaudited condensed consolidated statements of operations 4 Unaudited condensed consolidated statements of comprehensive income 5 Unaudited condensed consolidated statement of changes in stockholders’ equity 6 Unaudited condensed consolidated statements of cash flows 7 Notes to unaudited condensed consolidated financial statements 8 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 33 ITEM4. Controls and Procedures 33 PARTII— OTHER INFORMATION ITEM 1. Legal Proceedings 34 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM6. Exhibits 35 Signature 36 PARTI — FINANCIAL INFORMATION ITEM1.Financial Statements The following unaudited condensed consolidated financial statements include all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands, except share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3,537 and $3,546 at June 30, 2015 and December 31, 2014, respectively Federal and state income taxes receivable — Inventory Deferred tax assets, net Other Total current assets Property and equipment, net Goodwill and intangible assets Deposits on equipment purchases Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Federal and state income taxes payable — Accrued expenses Current portion of long-term debt Total current liabilities Borrowings under revolving credit facility — Other long-term debt Deferred tax liabilities, net Other Total liabilities Commitments and contingencies (see Note 9) Stockholders' equity: Preferred stock, par value $.01; authorized 1,000,000 shares, no shares issued — — Common stock, par value $.01; authorized 300,000,000 shares with 190,406,843 and 189,262,876 issued and 147,199,603 and 146,444,291 outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 43,207,240 shares and 42,818,585 shares at June 30, 2015 and December 31, 2014, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Operating revenues: Contract drilling $ Pressure pumping Oil and natural gas Total operating revenues Operating costs and expenses: Contract drilling Pressure pumping Oil and natural gas Depreciation, depletion, amortization and impairment Selling, general and administrative Net gain on asset disposals ) Total operating costs and expenses Operating income (loss) ) ) Other income (expense): Interest income Interest expense, net of amount capitalized ) Other — 3 — 3 Total other expense ) Income (loss) before income taxes ) ) Income tax expense (benefit): Current Deferred ) ) ) Total income tax expense (benefit) ) ) Net income (loss) $ ) $ $ ) $ Net income (loss) per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of common shares outstanding: Basic Diluted Cash dividends per common share $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited, in thousands) Three Months Ended Six Months Ended June 30, June 30, Net income (loss) $ ) $ $ ) $ Other comprehensive income (loss), net of taxes of $0 for all periods: Foreign currency translation adjustment ) Total comprehensive income (loss) $ ) $ $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (unaudited, in thousands) Accumulated Common Stock Additional Other Number of Paid-in Retained Comprehensive Treasury Shares Amount Capital Earnings Income Stock Total Balance, December 31, 2014 $ ) Net loss ) — — ) Foreign currency translation adjustment — ) — ) Issuance of restricted stock 12 ) — Vesting of stock unit awards 15 — Forfeitures of restricted stock ) (1 ) — (1 ) Stock-based compensation — Tax benefit related to stock-based compensation — Payment of cash dividends — — — ) — — ) Purchase of treasury stock — ) ) Balance, June 30, 2015 $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, amortization and impairment Dry holes and abandonments Deferred income tax benefit ) ) Stock-based compensation expense Net gain on asset disposals ) ) Changes in operating assets and liabilities: Accounts receivable ) Income taxes receivable/payable ) Inventory and other assets ) Accounts payable ) Accrued expenses ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment and acquisitions ) ) Proceeds from disposal of assets Net cash used in investing activities ) ) Cash flows from financing activities: Purchases of treasury stock ) ) Dividends paid ) ) Tax benefit related to stock-based compensation Debt issuance costs ) — Proceeds from long-term debt — Repayment of long-term debt ) ) Proceeds from borrowings under revolving credit facility — Repayment of borrowings under revolving credit facility ) — Proceeds from exercise of stock options — Net cash used in financing activities ) ) Effect of foreign exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Net cash (paid) received during the period for: Interest, net of capitalized interest of $3,343 in 2015 and $3,326 in 2014 $ ) $ ) Income taxes $ $ ) Non-cash investing and financing activities: Net (decrease) increase in payables for purchase of property and equipment $ ) $ Net decrease (increase) in deposits on equipment purchases $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Consolidation and Presentation The unaudited interim condensed consolidated financial statements include the accounts of Patterson-UTI Energy, Inc. (the “Company”) and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. Except for wholly-owned subsidiaries, the Company has no controlling financial interests in any entity which would require consolidation. The unaudited interim condensed consolidated financial statements have been prepared by management of the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations, although the Company believes the disclosures included either on the face of the financial statements or herein are sufficient to make the information presented not misleading. In the opinion of management, all adjustments which are of a normal recurring nature considered necessary for a fair statement of the information in conformity with accounting principles generally accepted in the United States of America have been included. The Unaudited Condensed Consolidated Balance Sheet as of December31, 2014, as presented herein, was derived from the audited consolidated balance sheet of the Company, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2014. The results of operations for the six months ended June 30, 2015 are not necessarily indicative of the results to be expected for the full year. The U.S.dollar is the functional currency for all of the Company’s operations except for its Canadian operations, which uses the Canadian dollar as its functional currency. The effects of exchange rate changes are reflected in accumulated other comprehensive income, which is a separate component of stockholders’ equity. The carrying values of cash and cash equivalents, trade receivables and accounts payable approximate fair value. The Company provides a dual presentation of its net income (loss) per common share in its unaudited condensed consolidated statements of operations: Basic net income (loss) per common share (“Basic EPS”) and diluted net income (loss) per common share (“Diluted EPS”). Basic EPS excludes dilution and is computed by first allocating earnings between common stockholders and holders of non-vested shares of restricted stock. Basic EPS is then determined by dividing the earnings attributable to common stockholders by the weighted average number of common shares outstanding during the period, excluding non-vested shares of restricted stock. Diluted EPS is based on the weighted average number of common shares outstanding plus the dilutive effect of potential common shares, including stock options, non-vested shares of restricted stock and restricted stock units. The dilutive effect of stock options and restricted stock units is determined using the treasury stock method. The dilutive effect of non-vested shares of restricted stock is based on the more dilutive of the treasury stock method or the two-class method, assuming a reallocation of undistributed earnings to common stockholders after considering the dilutive effect of potential common shares other than non-vested shares of restricted stock. 8 The following table presents information necessary to calculate net income (loss) per share for the three and six month periods ended June 30, 2015 and 2014 as well as potentially dilutive securities excluded from the weighted average number of diluted common shares outstanding because their inclusion would have been anti-dilutive (in thousands, except per share amounts): Three Months Ended Six Months Ended June 30, June 30, BASIC EPS: Net income (loss) $ ) $ $ ) $ Adjust for (income) loss attributed to holders of non-vested restricted stock ) ) Income (loss) attributed to common stockholders $ ) $ $ ) $ Weighted average number of common shares outstanding, excluding non-vested shares of restricted stock Basic net income (loss) per common share $ ) $ $ ) $ DILUTED EPS: Income (loss) attributed to common stockholders $ ) $ $ ) $ Weighted average number of common shares outstanding, excluding non-vested shares of restricted stock Add dilutive effect of potential common shares Weighted average number of diluted common shares outstanding Diluted net income (loss) per common share $ ) $ $ ) $ Potentially dilutive securities excluded as anti-dilutive 2.Stock-based Compensation The Company uses share-based payments to compensate employees and non-employee directors. The Company recognizes the cost of share-based payments under the fair-value-based method. Share-based awards consist of equity instruments in the form of stock options, restricted stock or restricted stock units and have included service and, in certain cases, performance conditions. The Company’s share-based awards also included share-settled performance unit awards. Share-settled performance unit awards are accounted for as equity awards. The Company issues shares of common stock when vested stock options are exercised, when restricted stock is granted and when restricted stock units and share-settled performance unit awards vest. Stock Options — The Company estimates the grant date fair values of stock options using the Black-Scholes-Merton valuation model. Volatility assumptions are based on the historic volatility of the Company’s common stock over the most recent period equal to the expected term of the options as of the date the options are granted. The expected term assumptions are based on the Company’s experience with respect to employee stock option activity. Dividend yield assumptions are based on the expected dividends at the time the options are granted. The risk-free interest rate assumptions are determined by reference to United States Treasury yields. Weighted-average assumptions used to estimate the grant date fair values for stock options granted for the three and six month periods ended June 30, 2015 and 2014 follow: Three Months Ended Six Months Ended June 30, June 30, Volatility % 35.89% % % Expected term (in years) Dividend yield % 1.21% % % Risk-free interest rate % 1.76% % % 9 Stock option activity from January1, 2015 to June 30, 2015 follows: Weighted Average Underlying Exercise Shares Price Outstanding at January 1, 2015 $ Granted $ Exercised — — Cancelled ) $ Expired ) $ Outstanding at June 30, 2015 $ Exercisable at June 30, 2015 $ $ Restricted Stock — For all restricted stock awards to date, shares of common stock were issued when the awards were made. Non-vested shares are subject to forfeiture for failure to fulfill service conditions and, in certain cases, performance conditions. Non-forfeitable dividends are paid on non-vested shares of restricted stock. The Company uses the straight-line method to recognize periodic compensation cost over the vesting period. Restricted stock activity from January1, 2015 to June 30, 2015 follows: Weighted Average Grant Date Shares Fair Value Non-vested restricted stock outstanding at January 1, 2015 $ Granted $ Vested ) $ Forfeited ) $ Non-vested restricted stock outstanding June 30, 2015 $ Restricted Stock Units — For all restricted stock unit awards made to date, shares of common stock are not issued until the units vest.Restricted stock units are subject to forfeiture for failure to fulfill service conditions.Non-forfeitable cash dividend equivalents are paid on certain non-vested restricted stock units.The Company uses the straight-line method to recognize periodic compensation cost over the vesting period. Restricted stock unit activity from January1, 2015 to June 30, 2015 follows: Weighted Average Grant Date Shares Fair Value Non-vested restricted stock units outstanding at January 1, 2015 $ Granted $ Vested ) $ Forfeited — — Non-vested restricted stock units outstanding June 30, 2015 $ 10 Performance Unit Awards — In 2011, 2012, 2013, 2014 and 2015, the Company granted stock-settled performance unit awards to certain executive officers (the “Stock-Settled Performance Units”). The Stock-Settled Performance Units provide for the recipients to receive a grant of shares of stock upon the achievement of certain performance goals established by the Compensation Committee during the performance period. The performance units will only have a payout if total shareholder return is positive for the performance period and, when compared to the peer group, is at or above the 25th percentile. The performance period for the Stock-Settled Performance Units is the three year period commencing on April1 of the year of grant. For the 2012 and 2013 Stock-Settled Performance Units, the performance period can extend for an additional two years in certain circumstances. The performance goals for the Stock-Settled Performance Units are tied to the Company’s total shareholder return for the performance period as compared to total shareholder return for a peer group determined by the Compensation Committee. These goals are considered to be market conditions under the relevant accounting standards and the market conditions were factored into the determination of the fair value of the performance units. Generally, the recipients will receive a target number of shares if the Company’s total shareholder return is positive and, when compared to the peer group, is at the 50th percentile and two times the target if at the 75th percentile or higher. If the Company’s total shareholder return is positive, and, when compared to the peer group, is at the 25th percentile, the recipients will only receive one-half of the target number of shares. The grant of shares when achievement is between the 25th and 75th percentile will be determined on a pro-rata basis. The target number of shares with respect to the 2012 Stock-Settled Performance Units was 192,000. The performance period for the 2012 Stock-Settled Performance Units ended on March31, 2015, and the Company’s total shareholder return was at the 87th percentile. In April 2015, 384,000 shares were issued to settle the 2012 Stock-Settled Performance Units. The total target number of shares with respect to the Stock-Settled Performance Units is set forth below: Performance Performance Performance Performance Performance Unit Awards Unit Awards Unit Awards Unit Awards Unit Awards Target number of shares Because the performance units are stock-settled awards, they are accounted for as equity awards and measured at fair value on the date of grant using a Monte Carlo simulation model. The fair value of the Stock-Settled Performance Units is set forth below (in thousands): Performance Performance Performance Performance Performance Unit Awards Unit Awards Unit Awards Unit Awards Unit Awards Fair value at date of grant $ These fair value amounts are charged to expense on a straight-line basis over the performance period. Compensation expense associated with the Stock-Settled Performance Units is shown below (in thousands): Performance Performance Performance Performance Performance Unit Awards Unit Awards Unit Awards Unit Awards Unit Awards Three months ended June 30, 2014 NA $ $ $ NA Three months ended June 30, 2015 $ $ $ NA NA Six months ended June 30, 2014 NA $ Six months ended June 30, 2015 $ NA 3.Property and Equipment Property and equipment consisted of the following at June 30, 2015 and December31, 2014 (in thousands): June 30, December 31, Equipment $ $ Oil and natural gas properties Buildings Land Less accumulated depreciation, depletion and impairment ) ) Property and equipment, net $ $ 11 4.Business Segments The Company’s revenues, operating profits and identifiable assets are primarily attributable to three business segments: (i)contract drilling of oil and natural gas wells, (ii)pressure pumping services and (iii)the investment, on a non-operating working interest basis, in oil and natural gas properties. Each of these segments represents a distinct type of business. These segments have separate management teams which report to the Company’s chief operating decision maker. The results of operations in these segments are regularly reviewed by the chief operating decision maker for purposes of determining resource allocation and assessing performance. Separate financial data for each of our business segments is provided in the table below (in thousands): Three Months Ended Six Months Ended June 30, June 30, Revenues: Contract drilling $ Pressure pumping Oil and natural gas Total segment revenues Elimination of intercompany revenues (a) Total revenues $ Income (loss) before income taxes: Contract drilling $ Pressure pumping ) ) Oil and natural gas ) ) ) Corporate and other ) Net gain on asset disposals (b) Interest income Interest expense ) Other — 3 — 3 Income (loss) before income taxes $ ) $ $ ) $ June 30, December 31, Identifiable assets: Contract drilling $ $ Pressure pumping Oil and natural gas Corporate and other (c) Total assets $ $ (a) Consists of contract drilling intercompany revenues for services provided to the oil and natural gas exploration and production segment. (b) Net gains or losses associated with the disposal of assets relate to corporate strategy decisions of the executive management group.Accordingly, the related gains or losses have been separately presented and excluded from the results of specific segments. (c) Corporate and other assets primarily include cash on hand, income tax receivables and certain deferred tax assets. 5.Goodwill and Intangible Assets Goodwill — Goodwill by operating segment as of June 30, 2015 and changes for the six months then ended are as follows (in thousands): Contract Pressure Drilling Pumping Total Balance December 31, 2014 $ $ $ Changes to goodwill — — — Balance June 30, 2015 $ $ $ 12 There were no accumulated impairment losses as of June 30, 2015 or December31, 2014. Goodwill is evaluated at least annually on December31, or when circumstances require, to determine if the fair value of recorded goodwill has decreased below its carrying value. For purposes of impairment testing, goodwill is evaluated at the reporting unit level. The Company’s reporting units for impairment testing have been determined to be its operating segments. The Company first determines whether it is more likely than not that the fair value of a reporting unit is less than its carrying value after considering qualitative, market and other factors. If so, then goodwill impairment is determined using a two-step impairment test. From time to time, the Company may perform the first step of the quantitative testing for goodwill impairment in lieu of performing the qualitative assessment. The first step is to compare the fair value of an entity’s reporting units to the respective carrying value of those reporting units. If the carrying value of a reporting unit exceeds its fair value, the second step of the impairment test is performed whereby the fair value of the reporting unit is allocated to its identifiable tangible and intangible assets and liabilities with any remaining fair value representing the fair value of goodwill. If this resulting fair value of goodwill is less than the carrying value of goodwill, an impairment loss would be recognized in the amount of the shortfall. Intangible Assets — Intangible assets were recorded in the pressure pumping operating segment in connection with the fourth quarter 2010 acquisition of the assets of a pressure pumping business. As a result of the purchase price allocation, the Company recorded an intangible asset related to the customer relationships acquired. The intangible asset was recorded at fair value on the date of acquisition. The value of the customer relationships was estimated using a multi-period excess earnings model to determine the present value of the projected cash flows associated with the customers in place at the time of the acquisition and taking into account a contributory asset charge. The resulting intangible asset is being amortized on a straight-line basis over seven years. Amortization expense of approximately $911,000 was recorded in the three months ended June 30, 2015 and 2014, and amortization expense of approximately $1.8 million was recorded in the six months ended June 30, 2015 and 2014 associated with customer relationships. The following table presents the gross carrying amount and accumulated amortization of the customer relationships as of June 30, 2015 and December31, 2014 (in thousands): June 30, 2015 December 31, 2014 Gross Net Gross Net Carrying Accumulated Carrying Carrying Accumulated Carrying Amount Amortization Amount Amount Amortization Amount Customer relationships $ $ ) $ $ $ ) $ 6.Accrued Expenses Accrued expenses consisted of the following at June 30, 2015 and December31, 2014 (in thousands): June 30, December 31, Salaries, wages, payroll taxes and benefits $ $ Workers' compensation liability Property, sales, use and other taxes Insurance, other than workers' compensation Accrued interest payable Other $ $ 13 7.Asset Retirement Obligation The Company records a liability for the estimated costs to be incurred in connection with the abandonment of oil and natural gas properties in the future. This liability is included in the caption “other” in the liabilities section of the condensed consolidated balance sheet. The following table describes the changes to the Company’s asset retirement obligations during the six months ended June 30, 2015 and 2014 (in thousands): Six Months Ended June 30, Balance at beginning of year $ $ Liabilities incurred 91 Liabilities settled ) ) Accretion expense 86 84 Revision in estimated costs of plugging oil and natural gas wells — 20 Asset retirement obligation at end of period $ $ 8.Long Term Debt Credit Facilities — On September27, 2012, the Company entered into a Credit Agreement (as amended, the “Credit Agreement”) with Wells Fargo Bank, N.A., as administrative agent, letter of credit issuer, swing line lender and lender, and each of the other lenders party thereto. The Credit Agreement is a committed senior unsecured credit facility that includes a revolving credit facility and a term loan facility. The revolving credit facility permits aggregate borrowings of up to $500 million outstanding at any time. The revolving credit facility contains a letter of credit facility that is limited to $150 million and a swing line facility that is limited to $40 million, in each case outstanding at any time. The term loan facility provides for a loan of $100 million, which was drawn on December24, 2012. The term loan facility is payable in quarterly principal installments, which commenced December27, 2012. The installment amounts vary from 1.25% of the original principal amount for each of the first four quarterly installments, 2.50% of the original principal amount for each of the subsequent eight quarterly installments, 5.00% of the original principal amount for the subsequent four quarterly installments and 13.75% of the original principal amount for the final four quarterly installments. Subject to customary conditions, the Company may request that the lenders’ aggregate commitments with respect to the revolving credit facility and/or the term loan facility be increased by up to $100 million, not to exceed total commitments of $700 million. The maturity date under the Credit Agreement is September27, 2017 for both the revolving facility and the term facility. Loans under the Credit Agreement bear interest by reference, at the Company’s election, to the LIBOR rate or base rate, provided, that swing line loans bear interest by reference only to the base rate. The applicable margin on LIBOR rate loans varies from 2.25% to 3.25% and the applicable margin on base rate loans varies from 1.25% to 2.25%, in each case determined based upon the Company’s debt to capitalization ratio. As of June 30, 2015 the applicable margin on LIBOR rate loans was 2.75% and the applicable margin on base rate loans was 1.75%. Based on the Company’s debt to capitalization ratio at March 31, 2015, the applicable margin on LIBOR loans is 2.25% and the applicable margin on base rate loans is 1.25% as of July 1, 2015.Based on the Company’s debt to capitalization ratio at June 30, 2015, the applicable margin on LIBOR loans will be 2.25% and the applicable margin on base rate loans will be 1.25% as of October 1, 2015.A letter of credit fee is payable by the Company equal to the applicable margin for LIBOR rate loans times the daily amount available to be drawn under outstanding letters of credit. The commitment fee rate payable to the lenders for the unused portion of the credit facility is 0.50%. Each domestic subsidiary of the Company will unconditionally guarantee all existing and future indebtedness and liabilities of the other guarantors and the Company arising under the Credit Agreement, other than (a) Ambar Lone Star Fluid Services LLC, (b) domestic subsidiaries that directly or indirectly have no material assets other than equity interests in, or capitalization indebtedness owed by, foreign subsidiaries, and (c) any subsidiary having total assets of less than $1 million. Such guarantees also cover obligations of the Company and any subsidiary of the Company arising under any interest rate swap contract with any person while such person is a lender or an affiliate of a lender under the Credit Agreement. 14 The Credit Agreement requires compliance with two financial covenants. The Company must not permit its debt to capitalization ratio to exceed 45%. The Credit Agreement generally defines the debt to capitalization ratio as the ratio of (a)total borrowed money indebtedness to (b)the sum of such indebtedness plus consolidated net worth, with consolidated net worth determined as of the last day of the most recently ended fiscal quarter. The Company also must not permit the interest coverage ratio as of the last day of a fiscal quarter to be less than 3.00 to 1.00. The Credit Agreement generally defines the interest coverage ratio as the ratio of earnings before interest, taxes, depreciation and amortization (“EBITDA”) of the four prior fiscal quarters to interest charges for the same period. The Company was in compliance with these covenants at June 30, 2015. The Credit Agreement also contains customary representations, warranties and affirmative and negative covenants. Events of default under the Credit Agreement include failure to pay principal or interest when due, failure to comply with the financial and operational covenants, as well as a cross default event, loan document enforceability event, change of control event and bankruptcy and other insolvency events. If an event of default occurs and is continuing, then a majority of the lenders have the right, among others, to (i)terminate the commitments under the Credit Agreement, (ii)accelerate and require the Company to repay all the outstanding amounts owed under any loan document (provided that in limited circumstances with respect to insolvency and bankruptcy of the Company, such acceleration is automatic), and (iii)require the Company to cash collateralize any outstanding letters of credit. As of June 30, 2015, the Company had $77.5 million principal amount outstanding under the term loan facility at an interest rate of 3.125% and no amounts outstanding under the revolving credit facility. The Company currently has available borrowing capacity of $500 million under the revolving credit facility. On March 16, 2015, the Company entered into a Reimbursement Agreement (the “Reimbursement Agreement”) with The Bank of Nova Scotia (“Scotiabank”), pursuant to which the Company may from time to time request that Scotiabank issue an unspecified amount of letters of credit.As of June 30, 2015, the Company had $41.3 million in letters of credit outstanding under the Reimbursement Agreement.
